Exhibit 10.1 MOVIEPASS INC. INVESTORS’ RIGHTS AGREEMENT Closing: [ ● ], 2017 1 TABLE OF CONTENTS Page SECTION 1 Definitions 1 Certain Definitions 1 SECTION 2 Registration Rights 4 Registration 4 Request for Registration 5 Company Registration 7 Registration on Form S-3 9 Expenses of Registration 10 Registration Procedures 10 Indemnification 11 Information by Holder 13 Restrictions on Transfer 13 Rule 144 Reporting 14 Market Stand-Off Agreement 15 Delay of Registration 16 Transfer or Assignment of Registration Rights 16 Limitations on Subsequent Registration Rights 16 Termination of Registration Rights 16 SECTION 3 Covenants of the Company 16 Basic Financial Information; Inspection Rights; Annual Budget 16 Confidentiality 17 “Bad Actor” Notice 18 National Securities Exchange Listing 18 Termination of Covenants 18 SECTION 4 Protective Provisions 18 Protective Provisions 18 Termination of Protective Provisions 19 SECTION 5 Miscellaneous 19 Amendment 19 Notices 19 Governing Law 20 Successors and Assigns 20 Entire Agreement 20 Delays or Omissions 21 Severability 21 Titles and Subtitles 21 Counterparts 21 Telecopy Execution and Delivery 21 Jurisdiction; Venue 21 Further Assurances 22 Termination Upon Change of Control 22 i TABLE OF CONTENTS (continued) Page Conflict 22 Attorneys’ Fees 22 Aggregation of Stock 22 Jury Trial 22 ii MOVIEPASS INC.
